DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-19 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, 13, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (hereinafter ‘Niebles’, Patent No. 8,924,993) in view of Oddo et al. (hereinafter ‘Oddo’, Pub. No. 2007/0169148) in further view of Nishimura (Pub. No. 2016/0371257).
Regarding claims 1, 8 and 15, Niebles teaches a computing apparatus (100, Fig. 1), the computing apparatus (with respective method and non-transitory computer readable medium) comprising: 
(col. 13 lines 25-42), configure the apparatus to: 
operate a tracking control in the digital communication network to track activity of the digital communication device in a context of the digital content event (user activity and user preferences are monitored during the playback and/or search of content. From this information, video and user characteristics are inferred and will control the recommendation of content); 
operate a timer in conjunction with the activity to form a time-stamped set of ranking controls (a log database keeps a time-stamped record of user activity, col. 4 line 58 to col. 5 line 19. From this information, video and user characteristics are inferred and will control the recommendation of content, col. 5 lines 20-27; col. 11 line 50 to col. 12 line 10); 
apply the time-stamped set of ranking controls and content inputs from a digital content manager to operate a ranking control (col. 9 line 14 to col. 10 line 30; col. 11 line 50 to col. 12 line 10) and digital filter to generate a control interface for the digital communication device, the control interface comprising a plurality of individually (col. 11 line 50 to col 12 line 36, where the displayed recommended content is filtered to display the highly ranked content); and 
configure the digital communication device with the control interface (col. 12 lines 11 to col. 36; col. 13 lines 8-16).
On the other hand, they do not explicitly teach attenuate the time-stamped set of ranking controls according to an elapsed time.
However, in an analogous art, Oddo teaches a recommending system which monitors user’s activities in order to infer his/her preferences ([0020]). The system monitors behavioral data, and keeps record of the user pattern profiles ([0050]-[0053]; [0059]). In order to recommend content, Oddo teaches using a decay factor for older pattern profiles in order that newer monitored that weighs more than stored, older data ([0084]; [0120]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niebles’ invention with Oddo’s feature of attenuating (less weight) ranking controls according to the elapsed 
Finally, Oddo and Niebles do not explicitly teach 
correlating the digital content event to serial content comprising a plurality of episodes based on a threshold viewing level over the plurality of episodes represented in the time-stamped set of ranking controls; 
detecting full-episode gaps in the activity associated with the serial content represented in the time-stamped set of ranking controls; 
adapting the control interface with controls corresponding to the full-episode gaps. 

However, in an analogous art, Nishimura teaches a system that automatically recommends serial content by generating an interface (Fig. 5). The system compares user viewing history and detects gaps of full episodes that the user has or has not watched. The system, upon request of a given episode, determines what contextually related content was accessed over a threshold period of time ([0083]-[0086]). For example, upon request of an Episode 8, system determines that user has accessed Episodes 1-4 in the last two days, but accessed Episode 5 over 2 years ([0099]; [0107]-[0110]). Using other constraints, such as costs, resolution, availability, etc.; the system generates an interface to recommend the content to fill up the gap of the not-watched episodes (Fig. 5; [0003]-[0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niebles and Oddo’s invention with Nishimura’s feature of detecting gaps of full episodes and recommending those episodes for the benefit of helping the user to watch the content in order and not miss storylines and/plots.
(Niebles: col. 6 line 65 to col. 7 line 40, where the system tries to predict, based on user’s interactions, that the user corresponds to a demographic group of other users. Oddo: [0034]; [0050]).

Regarding claims 3, 10 and 16, Niebles, Oddo and Nishimura teach operating the tracking control on a digital personal video recorder associated with the digital communication device (Nishimura: [0052]; [0055]; [0090]).

Regarding claims 6, 13 and 19, Niebles, Oddo and Nishimura teach the plurality of individually operable controls each operable to cause a video server to stream a different digital video to the digital communication device (Oddo: [0148]; [0151]).

Claims 4, 11 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (hereinafter ‘Niebles’, Patent No. 8,924,993) in view of Oddo et al. (hereinafter ‘Oddo’, Pub. No. 2007/0169148) in view of Nishimura (Pub. No. 2016/0371257) in further view of Wang (Pub. No. 2015/0037009).


operating a sub-stream filter on the digital content event to generate an extracted digital sub-stream;
	operating a text-to-speech converter on the extracted digital sub-stream to generate a digital text sequence; and
applying the digital text sequence to adapt the time-stamped set of ranking controls into adapted ranking controls.

However, in analogous art, Wang teaches a system that recommends content based on monitored user behavior data (Abstract; [0032]). In the analysis of content, the system can extract text from closed-captioning. If the closed-captioning is not present, then the system extracts text from the audio by using a voice-to-text converter ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niebles, Oddo and Nishimura’s invention with Wang’s feature of extracting text from the content audio for the benefit of obtaining text that will be able to facility the matching of the recommended content.
Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.